The Honorable James C. Scott State Senator Rt. 1, Box 82-A Warren, AR 71671-9705
Dear Senator Scott:
This is in response to your request for an opinion on the following question:
  When the State of Arkansas appeals a capital felony case or other criminal case to the Arkansas Supreme Court, is it the responsibility of the state or of the county to pay the filing costs, the transcript costs, and any other costs of such appeal?
The State's authority to appeal judgments in criminal cases is found in A.R.Cr.P. Rule 36.10, A.C.A. § 16-91-112 (1987), and A.C.A. § 16-91-118 (1987). These provisions do not address responsibility for the cost of such appeals. However, they do place the burden of filing notice of appeal and having the transcript prepared for review by the Attorney General upon the prosecuting attorney and the county clerk, respectively. Thus, as a practical matter, it appears that the county is at least initially responsible for paying the costs of such appeals.
In the absence of authority to the contrary, it appears that responsibility for the cost of such appeals generally remains with the county. It is important to note, however, that when an appeal by the state is successful, a judgment for costs shall be rendered against the defendant. See A.R.Cr.P. Rule 36.16. Further, a county may be entitled to partial reimbursement by the state of the cost of such appeals, at least those involving felony cases, under the provisions of A.C.A. § 16-92-109 (1987).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton
Sincerely,
Winston Bryant Attorney General